Title: From George Washington to Robert Orme, 15 March 1755
From: Washington, George
To: Orme, Robert



[Mount Vernon, 15 March 1755]
To Robert Orme Esqr. aid de Camp to the His Exy GeneralB. Williamsburgh In answer to the foregoing—

Sir,

I was not favourd with your agreeable polite Letter (of the Ins⟨t⟩ un 2d) till Yesterday; acquainting me with the notice his Excellency Genl is pleased Braddoc⟨k⟩ to honour me with, by kindly desireing my Company in inviting me to become one of his Family. the ensuing campayn Its is true Sir that I have, ever since I declind a my late command in this Service, expressd an Inclination to serve ⟨erasure⟩ t the Ensueing Campaigne as a Volunteer; and this inclination believe me, Sir, is not a little encreasd since its is likely to be conducted by a Gentleman of the Generals great, good Character Experien⟨ce.⟩:
But, besides this, and the laudable desire I may have to serve (with my poor best abilitys) my King & Country, I must be ingenuou⟨s⟩ enough to confess , that I am not a little biassd by selfish, and siniste⟨r⟩ views considerat⟨ns.⟩—t To be ex plain, Sir, I wish for nothing more earnestly, than to attain a small degree of some knowledge i on the Military Art Profession: and, believeing a more favourable oppertunity cannot be wishd offer, than to serving e under a Gentleman of his Excellencys known Generl Braddock⟨’s⟩ ability ies and experience, it does as you may rea ⟨ erasure ⟩sonably imagine suppose, not a little contribute to influence me in my choice.
But Sir, as I have taken the liberty so far, to discourse thus to express my sentimts so

freely, I shall beg your Indulgence yet a little longer, while I say add, that the only bar that which can check me in the pursuit of these my desires is object, is the inconveniences that must necessarily arise, as result from, some proceedings in a late space—(I mean wch happen’d a little befor⟨e⟩ the the Generals arrival) had & wch, in some measure had abated the edge ardou⟨r⟩ of my Intentions desires and determined me to lead a life of greater inactivity, and retirement into which I was just entering at no small expence; the business whereof must greatly suffer in my absence when your favor was presented to me. But, as I shall do myself the pleasure honor of waiting upon his Excellency so as soon as I hear of his arrival at Alexandria (and woud sooner, was I certain where to find him,) till which, I shall decline saying any thing further on this head till then; begging you’ll be kind enough will be pleased to assure him ⟨erasure⟩ that I shall always retain a grateful Sense of the favour he was kindly with which he is pleasd to offer me honor me;, and that I shoud have embraced this oppertunity of writing to him, had I not some little time ago wrote recently addressed a congratulatory Letter to him on his safe arrival in this Country I &ca, and as I flatter myself you will favour me in making a communicating my on of these Sentiments herein, it will need no other mentn or repetition.
You do me a singular favour in proposing an acquaintance, which It cannot but be attended with the most agreeable Intimacy on my side flattering prospect of intimacy on my part; as you may already experience perceive by the familiarity

and freedom with which I now assume to treat you enter upon this corrispondence; a freedom, which, even if it is disagreeable you must ⟨erasure⟩ excuse, as I shall may lay the whole blame of it at your door for encourageing me to throw of the formality that restraint which otherwise might have appeard been more obvious in my deportmt on this such an occasion. The hope of shortly seeing you will be an ex[c]use for my not adding more than that I shall endeavour to approve myself worthy of your friendship, and that I beg to be esteemd Your most Obedient Servant

Go: Washington
Mount Vernon March ⟨15th⟩ 1755

